PER CURIAM.
George Albrecht, plaintiff, appeals a final judgment entered on verdict of the jury in a negligence action against the defendants, City of Lake Worth, a municipal corporation, and Overland Construction Company, Inc., a corporation.
The court has carefully considered the record on appeal, the briefs and oral argument of counsel for the parties. From such consideration, no reversible error is found.
Affirmed.
ANDREWS, J., and SPECTOR, SAMUEL, and NANCE, L. CLAYTON, Associate Judges, concur.